Citation Nr: 0921799	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-30 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for migraine headaches, 
to include as due to herbicide exposure.

4.  Entitlement to service connection for hair loss as due to 
herbicide exposure.

5.  Entitlement to service connection for skin rashes as due 
to herbicide exposure


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1970, to include service in the Republic of Vietnam from 
October 1969 to July 1970.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire. 

In December 2007, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In April 2009, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

The claims for service connection for PTSD, a seizure 
disorder, and migraine headaches are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran, when further action, on his part, is 
required.





FINDING OF FACT

At his hearing before the undersigned in April 2009, prior to 
the promulgation of a decision in the appeal, the Veteran 
notified the Board that he wished to withdraw his appeal for 
service connection for hair loss, as due to herbicide 
exposure, and for skin rashes, as due to herbicide exposure. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for 
service connection for hair loss, as due to herbicide 
exposure and for skin rashes, as due to herbicide exposure,  
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized  
representative.  38 C.F.R. § 20.204 (2008).  The appellant  
has withdrawn this appeal as to service connection for hair 
loss as due to herbicide exposure and for skin rashes as due 
to herbicide exposure; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and the appeal as to these 
issues is dismissed.


ORDER

The appeal as to the issues of service connection for hair 
loss as due to herbicide exposure and for skin rashes as due 
to herbicide exposure are dismissed.
REMAND

Initially, the Board notes that during the April 2009 
hearing, the Veteran testified to receiving disability 
benefits from the Social Security Administration (SSA) for a 
mental disorder.  An April 2008 letter from SSA confirms that 
the Veteran receives SSA disability benefits; however, no 
attempt has been made to obtain SSA determinations and the 
underlying medical records.  In this case, records associated 
with the Veteran's SSA disability benefits application, 
including medical records and other evidence supporting the 
application, could be relevant here, and should be obtained 
on remand.  See Haynes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the hearing officer or administrative law judge, 
and give the evidence appropriate consideration and weight).  

With regard to the claim for service connection for PTSD, as 
noted above, the Veteran served in Vietnam from October 1969 
to July 1970.  His military occupational specialty is listed 
as a Combat engineering.  At his hearing before the 
undersigned, he stated that he was stationed at Long Binh and 
that his primary duty was driving a truck back and forth to 
different bases.  He asserted that he had to handle body bags 
during convoys to some of the outposts.  He has identified 
that while climbing up the ladder of his tanker truck, some 
type of explosion occurred and he ended up on the ground with 
a loss of consciousness.  He also stated that he performed 
perimeter patrols, where sometime around January 1970 he was 
subjected to gun fire and had to take cover, when he found 
himself standing in what he believed was the rotting remains 
of a human being.  Lastly, he described being on convoy duty 
driving through a rubber plantation when the convoy was shot 
at, and that there were bullet holes in other trucks in his 
convoy, but not his truck.  

A September 2006 VA psychiatric treatment record notes that 
the Veteran has significant PTSD that has become unmasked 
after the Veteran stopped drinking.  He had used alcohol in 
the past to self-medicate.  A recent January 2007 VA 
examination report show that the Veteran has been diagnosed 
as having PTSD, and that the examiner noted the Veteran's 
description of being very fearful during many convoys, 
fearing for his life and that he saw dead bodies and body 
bags.  However, the examiner did not indicate that the 
Veteran's diagnosis of PTSD was due to specific stressors in 
service, as identified by the Veteran.  

In West v. Brown, 7 Vet. App. 70 (1994), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of  
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  The Board believes 
that the Veteran has submitted enough information that an 
additional PTSD compensation examination should be 
undertaken.  

It is noted that in the past the RO has attempted to obtain 
more specific information concerning the claimed stressors.  
They have been unsuccessful, as the Veteran has not provided 
sufficient responses to the requests.  In view of the need 
for further development, one additional opportunity to 
provide more specific information will be undertaken. 

With regard to the claims for migraine headaches and a 
seizure disorder, to include as due to herbicide exposure, 
the Board notes that several service treatment records 
reflect that the Veteran was treated for complaints of 
headaches, to include a headache one time after he was hit 
behind the left ear.  The Veteran asserts that he has had 
headaches and seizures since his service in the Republic of 
Vietnam, to include his contentions that such disorders may 
be related to exposure to herbicides in Vietnam.  Therefore, 
the Board finds that a VA neurological examination is 
warranted to determine the etiology of any diagnosed headache 
and seizure disorder. 

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
White River Junction VA medical center (VAMC), dated through 
July 2007.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must 
obtain all outstanding medical records from the White River 
Junction VAMC, dated from July 2007 to the present.

In addition, to ensure that all due process requirements are 
met, and that the record before the examiners is complete, 
the AMC/RO should give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  

Accordingly, these matters are REMANDED for the following 
actions:

1.  The AMC/RO should obtain all 
outstanding pertinent medical records from 
the White River Junction VAMC from July 
2007 to the present.  The AMC/RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The AMC/RO should contact the Social 
Security Administration and request 
copies of all disability determinations 
for the Veteran and all underlying 
medical records associated with those 
determinations.  All records obtained 
should be associated with the claims 
file.  If records are unavailable, 
documentation of such should be 
associated with the claims folder.

3.  The AMC/RO should send to the Veteran 
and his attorney a letter requesting that 
the Veteran provide  sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional VA and/or non-VA medical 
evidence, to include while residing in 
the state of Florida, pertinent to any of 
the claims remaining on appeal.  The RO 
should explain the type of evidence that 
is his ultimate responsibility to submit.  

4.  The AMC/RO should once again request 
from the Veteran a statement containing 
as much detail as possible regarding the 
stressors to which he was exposed during 
service.  The Veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates in intervals of two months, places, 
detailed descriptions of the events, his 
service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
Veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

5.  If sufficient information is 
obtained, the AMC/RO should forward the 
Veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any other 
sources that may have pertinent 
information. 

6.  Whether or not the AMC/RO verifies 
the presence of an inservice stressor, a 
VA examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiner that only a stressor 
that has been verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  

In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it was related to or made worse 
by service.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.  

7.  The AMC/RO should also arrange for 
the Veteran to undergo VA neurological 
examination, by an appropriate physician 
at a VA medical facility, to address the 
etiology of any diagnosed headache and 
seizure disorders. The entire claims file 
must be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report). 

With respect to each diagnosed headache 
disability and seizure disorder, the 
examiner should provide an opinion, based 
on review of the claims file and 
consideration of sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that each 
diagnosed disability had its origin in, 
or is otherwise medically related to 
service, to include symptoms/assessments 
noted in the Veteran's service treatment 
records, and to include Agent Orange 
exposure.   

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached. 

8.  Thereafter, the AMC/RO should 
readjudicate each of the claims for 
service connection remaining on appeal.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney 
should be provided with a SSOC that 
contains notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to each 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


